United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT             May 1, 2007
                       ______________________
                             No. 07-30117            Charles R. Fulbruge III
                                                             Clerk
                       ______________________

                        WEYERHAEUSER COMPANY,

                                               Plaintiff-Appellant,
                                versus

                    A.D. HINTON, L.L.C., et al.,

                                         Defendants-Appellees.
        ________________________________________________

          Appeal from the United States District Court
              for the Western District of Louisiana
                    Civil Action No. 06-CV-272
        ________________________________________________


Before REAVLEY, GARZA, AND DENNIS, Circuit Judges.


PER CURIAM:*

    Plaintiff-appellant Weyerhaeuser Company appeals from the

district court’s judgment granting the motions for summary

judgment by defendants-appellees, denying Weyerhaeuser’s cross-

motion for summary judgment, and dismissing Weyerhaeuser’s

claims.   After considering the written and oral arguments of

the parties and the pertinent portions of the record compiled



    *
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.

                                   1
for this appeal, we affirm the judgment of the district court

for the reasons assigned in the district court’s Memorandum

Ruling.

                                                   AFFIRMED.




                              2